LEASE AMENDMENT
THIS LEASE AMENDMENT is made and entered into this 26th day of April 2010.
LANDLORD: The Landlord is Sharp Point Properties, LLC
TENANT: The Tenant is Advanced Energy Industries, Inc.
LEASE AGREEMENT: That certain Lease Agreement between Landlord and Tenant dated
March 14, 1994, Amendment of Lease Agreement dated March 20,1996, and Lease
Amendment dated December 31, 2008.
PREMISES: The Leased Premises consists of 52,000 square feet at 1625 Sharp Point
Drive, Fort Collins, Colorado in the project commonly known as 1625 Sharp Point
Drive, Fort Collins.
1. LEASE EXPIRATION: Lease Expiration is revised from September 1, 2010 to
December 31, 2015.
2. BASE MONTHLY RENT:

The Base Monthly Rent schedule is revised and supplemented as follows:

September 1, 2010 to December 31, 2015 $32,500.00/month NNN plus annual Consumer
Price
Index (CPI-U) increases (3%min-3.25%max) on:
January 1, 2011,
January 1, 2012,
January 1, 2013,
January 1, 2014, and
January 1, 2015.
3. OPTION TO EXTEND: Tenant shall have one (1) option to extend the term of this
Lease for two (2) years at market rate (“Option Term”). Tenant shall give
written notice to landlord no later than December 31, 2014.

Option Term Rent: Tenant shall pay the following rent for the Leased Premises:

Landlord and Tenant will attempt to agree upon a Fair Market Rental Value of the
Leased Premises satisfactory to both parties within thirty (30) days of Tenant’s
exercise of its option. If no agreement can be reached by the parties during
that period, then the Base Monthly Rental for the Option Term shall be
determined by the Fair Market Rental Value of the Leased Premises as determined
by comparison to premises of similar size located in or near the City of Fort
Collins, Colorado, having comparable development, use and density capability and
such other characteristics as may be deemed relevant by a subject appraiser
whose selection is outlined herein.

Landlord shall select an independent MAI real estate appraiser with at least ten
(10) years experience in appraising commercial real property in the City of Fort
Collins, Colorado (a “Qualified Appraiser”). The Qualified Appraiser selected by
the Landlord shall be referred to as the “Landlord’s Appraiser”. Within thirty
(30) days of being selected by the Landlord, the Landlord’s Appraiser shall
determine the Fair Market Rental Value of the Leased Premises in accordance with
the appraisal standards set forth above and shall immediately give the Landlord
and the Tenant written notification of his determination.

If the Tenant agrees with the Landlord’s Appraiser’s determination of the Fair
Market Rental Value, the new Base Monthly Rental shall become effective
beginning with the first month of the Option Term. If the Tenant does not agree
with the Landlord’s Appraiser’s determination of Fair Market Rental Value, the
Tenant shall have the right to select its own Qualified Appraiser to determine
the Fair Market Rental Value. If the Tenant does elect to appoint a Qualified
Appraiser (the “Tenant’s Appraiser”), the Tenant shall select the Tenant’s
Appraiser within thirty (30) business days after receiving the Landlord’s
Appraiser’s determination of the Fair Market Rental Value. The Tenant’s
Appraiser shall make his own determination of the Fair Market Rental Value in
accordance with the provisions set forth above, within 30 business days of being
selected by the Tenant and shall immediately give the Landlord and the Tenant
written notice of his determination.

 



--------------------------------------------------------------------------------



 



If the Fair Market Rental Value as determined by the Landlord’s Appraiser and
the Tenant’s Appraiser, respectively, differ by an amount which is equal to or
less than 5% of the Fair Market Rental Value determined by the Landlord’s
Appraiser, then the arithmetic mean of the two Fair Market Rental Values shall
constitute the Fair Market Rental Value used to calculate the new Base Monthly
Rental which will in effect for the Option Term. If the Fair Market Rental Value
determined by the Landlord’s Appraiser and the Tenant’s Appraiser, respectively,
differ by an amount which is greater than 5% then, within ten (10) business days
after the Landlord’s Appraiser and the Tenant’s Appraiser’s determination of the
Fair Market Rental Value, the Landlord’s Appraiser and the Tenant’s Appraiser
shall agree upon and select a third Qualified Appraiser who shall be independent
of and have no prior or existing affiliation or relationship with either the
Landlord or the Tenant (the “Independent Appraiser”). Within ten (10) business
days of being appointed, the Independent Appraiser shall, after exercising his
best professional judgment, choose either the Landlord’s Appraiser’s or the
Tenant’s Appraiser’s determination of Fair Market Rental Value which the
Independent Appraiser believes, in his best professional judgment, best
represents the Fair Market Rental Value at that point in time. Upon making such
a selection, the Independent Appraiser shall immediately give the Landlord and
the Tenant written notice of this selection of the Fair Market Rental Value. The
Fair Market Rental Value selected by the Independent Appraiser shall be used to
calculate the new Base Monthly Rental which will be in effect during the
Extension Option, and such selection by the Independent Appraiser shall be
binding and conclusive upon the Landlord and the Tenant.

All appraisal fees required hereunder shall be shared equally by the Landlord
and the Tenant.
4. OTHER TERMS & CONDITIONS: All other terms and conditions of that Lease
Agreement between Landlord and Tenant dated March 14, 1994, Amendment of Lease
Agreement dated March 20, 1996, and Lease Amendment dated December 31, 2008,
which have not been superseded by terms and conditions of this Lease Amendment,
shall remain the same.
5. EXPIRATION OF OFFER: This agreement expires on April 30, 2010 unless executed
by Tenant by such date.

                      LANDLORD       TENANT    
 
                    SHARP POINT PROPERTIES, LLC       ADVANCED ENERGY
INDUSTRIES, INC.    
 
                    /s/ William W. Reynolds       /s/ Lawrence Firestone        
         
By:
  William W. Reynolds       By:   Lawrence Firestone,    
 
  Managing Member           Vice President, CFO    

 